DETAILED ACTION
This Office action is in reply to correspondence filed 26 February 2021 in regard to application no. 16/893,839.  Claims 5, 9, 13 and 18 have been cancelled.  Claims 1-4, 6-8, 10-12, 14-17 and 19-27 are pending and are considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-4, 6-8, 10-12, 14-17 and 19-27 are allowed.
The following is an examiner’s statement of reasons for allowance: in the previous Office action a single claim was rejected under 35 U.S.C. § 112(b), all claims were rejected under § 101 as being directed to an abstract idea without significantly more, and under § 102 or 103 based on the references of Carpenter et al., Gastineau et al., Sanders, Kalaboukis et al., Hoffman et al., Wheeler, Anliker et al. and Getson et al.  In regard to § 112(b), the amendment to claim 10 renders the rejection moot and it has been withdrawn.
In regard to § 101, though the claims continue to recite abstraction as set forth in the previous Office action, integrating disparately-sourced information into a single, integrated data source and the claimed use of an application programming interface, in combination with the other limitations of the claims, goes beyond generally linking the abstract idea to a particular technological environment, referring to MPEP § 2106.05(e).  As such, the claims are no longer “directed to” an abstract idea and the rejection is withdrawn.
In regard to § 103, based on the amendments to the claims, further search and consideration were conducted.  In addition to the prior art previously made of record, Odutola (U.S. Publication No. 2018/0330456) discloses a professional liability management system [abstract] that maintains a “liability risk profile of a target entity”, [0076] and uses “historical data”, [0077] but is directed to a fundamentally different problem than that of the present invention, raising a question as to whether it is analogous art.
Engin et al. (U.S. Patent No. 7,373,324) disclose a system for providing financial investment advice. [title] He can provide “trade recommendations to investors” based on a “projected risk profile[]”, among other things. [Col. 3, lines 31-32, 39] However, he is explicit that his invention “does not partake in the actual execution of trades”, [] but is simply limited to making recommendations. [Col. 7, lines 4-7] None of these, alone or in ordered combination, disclose every feature of the claims of the present invention, including the claimed combining of data from disparate sources into an integrated data source and the particular use of an API, in combination with the other limitations of the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT C ANDERSON whose telephone number is (571)270-7442.  The examiner can normally be reached on M-F 9:00 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on (303) 297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SCOTT C ANDERSON/Primary Examiner, Art Unit 3694